DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Amendments in the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  The same references are relied upon.
On pages 1-2 of the Remarks section, Applicant discusses the claim status, the state of the Drawings, the state of the Specification, and the previous claim objections and 112 rejections.  In response, the Examiner notes that the previous objections to the Drawings and Specification have been withdrawn due to the amendments made by Applicant.  However, the Examiner notes that several new claim objections and 112 rejections have been made due to these new amendments and are indicated in the appropriate sections below.
On page 2-4 of the Remarks, Applicant discusses the previous 103 prior art rejection, and summarizes the claimed invention and its various features.  Then, Applicant specifically argues that these features are not disclosed/suggested by the cited prior art references.  Applicant argues against the various secondary references, starting with Zhao et al., (“Zhao”, US 2015/0321937), on pages 4-5.  Here, Applicant argues that Zhao simply discloses the general concept of a SBR (sequencing batch reactor), and argues that it is not related to the claimed SBR reaction tank features such as a partial nitritation sequencing batch reaction tank that receives wastewater, performs partial nitritation to allow ammonium oxidation bacteria to take dominance, then after doing so, separating the wastewater into supernatant liquid, sludge and AOB granules by sedimentation, and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid.  Here, the Examiner notes that Zhao is not relied upon to disclose any of those features recited by Applicant, except one, which is to disclose a sequencing batch reactor (SBR) reaction tank to combine with the disclosed reaction tank of primary reference Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, Kim, published 01/25/2017, 18 total pages; A machine translation of this patent document has been provided and claim mapped to herein).   The Examiner notes that  Zhao discloses using such a SBR reaction tank, (See paragraph [0002] & [0028], Zhao), in order to offer “the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao).  The Examiner does not rely upon Zhao to disclose the other recited features, which are disclosed by a variety of the other cited references.  Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 5-6, Applicant argues that the combination of references Kim, Zhao and Kim 2 does not disclose the claimed AOB granules storage tank.  Applicant then argues against relied upon secondary reference Yoshikawa to disclose such a claim feature, (See paragraphs [0060]/[0061], See Figures 2 & 3).  Applicant argues that Yoshikawa’s heating tank 120, which the Examiner disclosed as the AOB granules storage tank, is provided “simply to heat microbial sludge or water containing the microbial sludge…to reduce the activity of the nitrite oxidizing bacteria” but such features are not relevant or equivalent to the claimed AOB granules storage tank.  Here, the Examiner notes that the term “storage tank” is very broad.  The Examiner notes that paragraphs [0061] and [0062] of Yoshikawa discloses that the microbial sludge may be sent out of the reaction tank to a heating tank for a period of time, which the Examiner interprets to read upon “storage”, in order to heat the microbial sludge to a certain temperature to stabilize the activity in the microbial sludge so “that the nitrite-type nitrification can be stably continued”, (See paragraph [0061], Yoshikawa).  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 5-6, Applicant reiterates the same remark that the combined references do not disclose the indicated claim features but without any more specific remarks to what parts are not disclosed for which reference.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive and points to the combination of references below disclosing these features in the rejection.
On pages 6-7, Applicant argues that the remaining claims (including indepnednet Claim 7) should be allowable.  However, the Examiner reiterates the same reasons above, finding Applicant’s remarks unpersuasive, and maintaining the same references reading upon the claimed invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the produced AOB granules” on line 10 of the claim should be rewritten as “the granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the received AOB granules” on line 21 of the claim should be rewritten as “the granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the completed mixed moving bed biofilm process” on lines 1-2 of the claim should be rewritten as “the completed mixed or upflow and fluidized bed biofilm process” to better reflect the earlier recitation of this limitation in Claim 4.
Claim 7 is objected to because of the following informalities:  the limitation “the produced AOB granules” on line 10 of the claim should be rewritten as “the granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the received AOB granules” on line 16 of the claim should be rewritten as “the granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “water lift-type ANAMMOX granulation tank” is not supported by the Specification or Drawings.  It is not clear what support “water type” from the instant Specification, (See page 21, Spec.), has for a full fledged “water lift-type ANAMMOX granulation tank” as presently claimed.  For this reason, the Examiner considers this new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “AOB granules” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “AOB granules” on lines 3-4 or if this is a different limitation.  Examiner interprets it to be the same.
Claim 1 recites the limitation “partial nitritation” on line 22 of the claim.  It is not clear if this “partial nitritation” is a different “partial nitritation” that is taking place in a separate tank (the AOB granulation tank) from the “partial nitritation” that is taking place in the SBR reaction tank as stated on lines 3 and 20 of the claim, or not.  In the event the two tanks are both performing separate partial nitritation, the Examiner suggests something clarifying such as “additional partial nitritation”, “first partial nitritation”, “second partial nitritation”, etc., based on the instant Specification and support given therein.
Claim 3 recites the limitation “granules” on line 2.  It is not clear if these “granules” are the same “granules” as “AOB granules” already recited in Claim 1, or if they are different, original “granules”.  The Examiner notes that the Specification states that the air feeder maintains AOB granules.
Claim 7 recites the limitation “AOB granules” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “AOB granules” on line 5 or if this is a different limitation.  Examiner interprets it to be the same.
Claim 7 recites the limitation “partial nitritation” on line 17 of the claim.  It is not clear if this “partial nitritation” is a different “partial nitritation” that is taking place in a separate tank (the AOB granulation tank) from the “partial nitritation” that is taking place in the SBR reaction tank as stated on lines 3 and 16 of the claim, or not.  In the event the two tanks are both performing separate partial nitritation, the Examiner suggests something clarifying such as “additional partial nitritation”, “first partial nitritation”, “second partial nitritation”, etc., based on the instant Specification and support given therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, Kim, published 01/25/2017, 18 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016, 36 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Zhao et al., (“Zhao”, US 2015/0321937),.
Claim 1 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 1, Kim discloses a wastewater treatment apparatus, (See paragraph [0008]), comprising a reaction tank receiving wastewater, performing partial nitritation to allow ammonium oxidation bacteria (AOB) to take dominance, (Partial Nitrite Oxidation 20, See Figure 1, See paragraphs [0017] & [0023]; Examiner interprets performing partial nitrite oxidation using a limited list of microorganisms that oxidize ammonia to nitrous acid (nitrite) to achieve “partial” nitritation), and an anaerobic ammonium oxidation (ANAMMOX) reaction tank removing nitrogen by a short-cut nitrogen removal reaction, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not explicitly disclose that the reaction tank is a sequencing batch reactor (SBR) reaction tank, separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid, an AOB granulator including an (AOB) granules storage tank and the AOB granulation tank, the AOB granulation tank receiving the sludge from the SBR reaction tank, producing AOB granules with the wastewater and the sludge, and storing the produced AOB granules in the AOB granules storage tank; and wherein the SBR reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank and performs the partial nitritation with the received AOB granules while the AOB granulation tank performs partial nitritation and produces the AOB granules.
Kim 2 discloses a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, (See paragraphs [0044] & [0071], Kim 2),  and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042], Kim 2; and Filtered Water Discharge Line 520 from Membrane 510/Aeration Tank 100, See Figure 1, and See paragraphs [0042] & [0052], Kim 2), an AOB granulator including the AOB granulation tank, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2), the AOB granulation tank receiving the sludge from the reaction tank, producing AOB granules with the wastewater and the sludge, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200 from Membrane Bioreactor 110/Aeration Tank 100, See Figure 1, See paragraph [0042] & [0045], Kim), and wherein the reaction tank receives the AOB granules, stored in the AOB granulator, from the AOB granulator and performs the partial nitritation with the received AOB granules, (then Transfer Line 210 is reintroduced into Aeration (Reaction) Bioreactor Tank 100/110, See Figure 1, See paragraph [0042] & [0045] & [0024], Kim 2; the aeration tank produces activated sludge in an aeration process which the Examiner determines is analogous with the partial nitrite oxidation tank of Kim and partial nitritation), while the AOB granulation tank performs partial nitritation and produces the AOB granules,  (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042] & [0045], Kim 2; the granulated activated sludge tank produces aerated activated sludge which the Examiner determines is analogous with the AOB granulation tank and partial nitritation of Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid an AOB granulator including the AOB granulation tank the AOB granulation tank receiving the sludge from the reaction tank, producing AOB granules with the wastewater and the sludge, and wherein the reaction tank receives the AOB granules, stored in the AOB granulator, from the AOB granulator and performs the partial nitritation with the received AOB granules while the AOB granulation tank performs partial nitritation and produces the AOB granules as in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the SBR reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, and the reaction tank being an SBR reaction tank.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa), storing the produced AOB granules in the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100 and stored in Tank 120A/B), wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100, stored in Tank 120A/B and transferred back to Tank 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Modified Kim does not explicitly disclose the reaction tank being an SBR reaction tank.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Claim 7 is directed to a nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 7, Kim discloses a nitrogen wastewater treatment apparatus, (See paragraph [0008]), comprising a reaction tank receiving wastewater, performing partial nitritation to allow ammonium oxidation bacteria (AOB) to take dominance, (Partial Nitrite Oxidation 20, See Figure 1, See paragraphs [0017] & [0023]; Examiner interprets performing partial nitrite oxidation using a limited list of microorganisms that oxidize ammonia to nitrous acid (nitrite) to achieve “partial” nitritation), and an anaerobic ammonium oxidation (ANAMMOX) reaction tank removing nitrogen by a short-cut nitrogen removal reaction, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)), and an ANAMMOX granulation tank, (Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not explicitly disclose that the reaction tank is a sequencing batch reactor (SBR) reaction tank, separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid, an AOB granulator including an (AOB) granules storage tank and the AOB granulation tank, the AOB granulation tank receiving the sludge from the SBR reaction tank, producing AOB granules with the wastewater and the sludge, and storing the produced AOB granules in the AOB granules storage tank; and wherein the SBR reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank and performs the partial nitritation with the received AOB granules while the AOB granulation tank performs partial nitritation and produces the AOB granules.
Kim 2 discloses a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, (See paragraphs [0044] & [0071], Kim 2),  and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042], Kim 2; and Filtered Water Discharge Line 520 from Membrane 510/Aeration Tank 100, See Figure 1, and See paragraphs [0042] & [0052], Kim 2), an AOB granulator including the AOB granulation tank, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2), the AOB granulation tank receiving the sludge from the reaction tank, producing AOB granules with the wastewater and the sludge, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200 from Membrane Bioreactor 110/Aeration Tank 100, See Figure 1, See paragraph [0042] & [0045], Kim), and wherein the reaction tank receives the AOB granules, stored in the AOB granulator, from the AOB granulator and performs the partial nitritation with the received AOB granules, (then Transfer Line 210 is reintroduced into Aeration (Reaction) Bioreactor Tank 100/110, See Figure 1, See paragraph [0042] & [0045] & [0024], Kim 2; the aeration tank produces activated sludge in an aeration process which the Examiner determines is analogous with the partial nitrite oxidation tank of Kim and partial nitritation), while the AOB granulation tank performs partial nitritation and produces the AOB granules,  (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042] & [0045], Kim 2; the granulated activated sludge tank produces aerated activated sludge which the Examiner determines is analogous with the AOB granulation tank and partial nitritation of Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid an AOB granulator including the AOB granulation tank the AOB granulation tank receiving the sludge from the reaction tank, producing AOB granules with the wastewater and the sludge, and wherein the reaction tank receives the AOB granules, stored in the AOB granulator, from the AOB granulator and performs the partial nitritation with the received AOB granules while the AOB granulation tank performs partial nitritation and produces the AOB granules as in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the SBR reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, and the reaction tank being an SBR reaction tank.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa), storing the produced AOB granules in the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100 and stored in Tank 120A/B), wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100, stored in Tank 120A/B and transferred back to Tank 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Modified Kim does not explicitly disclose the reaction tank being an SBR reaction tank.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kim 2 in further view of Yoshikawa in further view of Zhao and in further view of Ho et al., (“Ho”, US 2004/0206699).
Claim 2 is directed to a high-concentration nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 2, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank.
Ho discloses a wastewater treatment apparatus, (See Abstract, Ho), wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank, (Middle section (Tank 602) returns mixed liquid including sludge to first section (Tank 601), See Figure 6, and See paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank as in Ho in order to provide “compact modular configuration, and a high degree of process control are enhanced” to “provide a high quality effluent that is cost and space effective”, (See paragraph [0054], Ho).
Claims 3 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2 in further view of Yoshikawa in further view of Zhao and in further view of Yamamura et al., JP2007136366, (“Yamamura”, “Machine Translation of JP2007136366A, published 2007, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 3 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 3, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the SBR reaction tank includes an air lift-type air feeder which maintains granules.
Yamamura discloses a wastewater treatment apparatus wherein a SBR reaction tank includes an air lift-type air feeder which maintains granules, (See paragraph [0009], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank includes an air lift-type air feeder which maintains granules as in Yamamura so that “oxygen can be easily supplied to the granular microbial sludge and the microbial sludge…is further granulated”, (See paragraph [0009], Yamamura).  “Therefore, granular microbial sludge can be stably generated and maintained”, (See paragraph [0009], Yamamura).
Claim 8 is directed to a nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 8, modified Kim discloses the nitrogen wastewater treatment apparatus of claim 7, but does not disclose wherein the ANAMMOX granulation tank is a water lift type ANAMMOX granulation tank.
Yamamura discloses a wastewater treatment apparatus wherein the ANAMMOX granulation tank is a water lift type ANAMMOX granulation tank, (Mixing Device 2 with Stirring Device 2a, See Figure 1, and See paragraph [0019] & [0008], Yamamura; The stirring device may be mechanical with a draft tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the ANAMMOX granulation tank is a water lift type ANAMMOX granulation tank as in Yamamura in order to mix “the continuously flowing wastewater…with the microbial sludge” such that “organic substances, nitrogen…and the like…permeate deeply into the microbial sludge, and this permeation promotes granulation of the microbial sludge”, (See paragraph [0009], Yamamura).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2 in further view of Yoshikawa in further view of Zhao and in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 4 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 4, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process.
Choi discloses a wastewater treatment apparatus wherein the ANAMMOX reaction tank, (Biofilm Filtration Tank 20 can implement denitrification, See Figure 1, and See paragraph [0034], Choi), includes an upper portion filled with floating media, (See paragraph [0042], Choi), and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process, (See paragraphs [0043] or [0046], Choi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process as in Choi so that it “increases the flow rate of sewage flowing through it, thereby improving the treatment speed”, (See paragraph [0018], Choi).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2 in further view of Yoshikawa in further view of Zhao and in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, A machine translation of this patent document has been provided and claim mapped to herein), and in further view of Timmons et al., (“Timmons”, US 2013/0020266).
Claim 5 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 5, modified Kim discloses the wastewater treatment apparatus of claim 4, wherein the fluidized bed biofilm process includes putting a fluidized bed carrier, (See paragraph [0042] or [0043], Choi), but does not disclose the fluidized bed carrier with a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank.
Timmons discloses a wastewater treatment apparatus wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96, (See paragraph [0010], Timmons; The range is anticipated at 0.95), and a specific surface area of 500m2/m3, (See paragraph [0011], Timmons), in 40 volume% to 50 volume% of the reaction tank, (See paragraph [0011], Timmons; The range is anticipated at 50 volume% with a specific surface area of 500 m2/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank as in Timmons because “one advantage of this type of biofilter is its low hydraulic head”, (See paragraph [0009], Timmons), resulting in “low head loss, a high specific biofilm surface area, and no requirement for backwashing”, (See paragraph [0008], Timmons), for “maximum efficiency”, (See paragraph [0004], Timmons).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2 in further view of Yoshikawa in further view of Zhao in further view of Choi and in further view of Yamamura et al., JP2007136366, (“Yamamura”, “Machine Translation of JP2007136366A, published 2007, A machine translation of this patent document has been provided and claim mapped to herein), in further view of Jung et al., KR 10-20040042229A, (“Jung”, “Machine Translation of KR20040042229”, published 2004, 20 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 6 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 6, modified Kim discloses the wastewater treatment apparatus of claim 4, but does not disclose wherein the completed mixed moving bed biofilm process includes a stirrer for fluidity of a fluidized bed carrier and a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria.
Yamamura discloses a wastewater treatment apparatus wherein the completed mixed moving bed biofilm process includes a stirrer for fluidity of a fluidized bed carrier, (Mixing Device 2 with Stirring Device 2a, See Figure 1, and See paragraph [0019], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the completed mixed moving bed biofilm process includes a stirrer for fluidity of a fluidized bed carrier as in Yamamura in order to mix “the continuously flowing wastewater…with the microbial sludge” such that “organic substances, nitrogen…and the like…permeate deeply into the microbial sludge, and this permeation promotes granulation of the microbial sludge”, (See paragraph [0009], Yamamura).
Jung discloses a wastewater treatment apparatus wherein the apparatus includes a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria, (See paragraph [21] & [28], Jung; The discharger is a natural flotation type discharge device that discharges supernatant but not solids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria as in Jung to “provide a supernatant water discharging…method…for efficient and economical separation” of the water and solids, (See paragraph [20], Jung).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779